Robinson, J.
(dissenting). In this case it is extremely difficult to write a dissent without using some swear words. The majority opinion-does violence to the fundamental principles of constitutional law for the protection of private rights and property. It holds, in effect, that a justice of the peace may be given unlimited power for the destruction of private property, however valuable it may be, and that the owner of the property has no redress except by way of an appeal from the decree of the justice. And yet the statute does not provide for any appeal or any means of staying the destruction pending an appeal. And how is anyone to know that this court or a justice of the peace would allow an appeal when it was not allowed by statute, and when nearly all court rulings are to the contrary.
The case comes to this court on an appeal from an order overruling-a demurrer to the complaint. It does not properly involve any question concerning the rights or jurisdiction of a justice of the peace to order the destruction of property. The complaint avers that the plaintiffs own the wine in question, and that the defendant wrongfully withholds-it and threatens to destroy it, — and that is a cause of action. Hence, the demurrer is not good. If it be true that a justice of the peace-may obtain jurisdiction to order the destruction of property, the pleadings do not show any such jurisdiction. And it is not for the plaintiff to plead any such jurisdiction; it was for the sheriff to plead and prove-a record justifying his holding of the property. It was for him to-show that a judgment for the destruction was duly rendered by a court having competent jurisdiction. The jurisdiction of a justice of the-peace is never presumed. While the decision here does unjustly sustain the demurrer to the complaint and remands the case for further proceedings, it does not preclude an amendment of the complaint nor a jury trial. It is not so frightful as the former decision, ordering the destruction of the property without any evidence whatever, and on a. mere demurrer to a complaint which shows that the property was legally-imported.
There are three similar suits in which ninety-five parties claim ninety-five barrels of wine, one barrel for each person, as a good winter supply. It is thirteen months since the appeal was filed in this court. Three months ago, when it was argued and submitted on a rehearing-by direction of the Chief Justice, I promptly wrote my decision and *525gave it to the judges and the press. Now, after three months of incubation, the other judges sign up to a contrary decision. Without examining the record or saying a word on the subject, the judge assume that the justice of the peace had jurisdiction of the parties and the property, but that is a wild assumption. Then they proceed to hold that the prohibition statute gave a justice ample jurisdiction to order a destruction of the property, regardless of its value. That is awful!
Under the Constitution justices of the peace have jurisdiction in civil .■actions when the amount in controversy, exclusive of costs, does not exceed $200, and they have such jurisdiction as may be provided by law to determine cases of misdemeanors. It is conceded that if the pro■ceedings before the justice were a civil action, or a criminal action, then the justice would have had no jurisdiction, because in those actions his jurisdiction is expressly limited by the statute. But as the proceeding is not denominated as an action, the judges hold there is no limit to the jurisdiction of the justice. Thus it seems that by the mere •use of words the legislature may evade and throw aside the limitations of the Constitution, as by calling a crime a contempt.
An action is an ordinary proceeding in a court of justice by which one party prosecutes another party for the enforcement or protection of a right, or the redress or prevention of a wrong, or the punishment of •■a public offense. Comp. Laws 1913, § 7330. A criminal action is a prosecution by the state as a party against a person charged with a public offense, for the punishment thereof. Comp. Laws 1913, § 1333. Every other is a civil action. Every legal proceeding before a justice •of the peace must be either a civil or a criminal action. But to evade the law the procedure is given a new name. It is called “a quasi-criminal and civil proceeding.” That name settles it. Then the blame is put on Comp. Laws 1913, § 10,114, regardless of the fact that no .attempt was made to show any compliance with that statute.
The case turns on constitutional principles which are simple and fundamental. Under the Constitution all men have a right to acquire, possess, and defend property, and to pursue and obtain safety and happiness. All courts must be open, and every man for any injury done him in his goods, person, or reputation should have a remedy by due process of law, and right and justice administered without sale, *526denial, or delay. The right of trial by jury shall be secured to all and shall remain inviolate.
These great fundamental rights can be in no way impaired by any prohibition statute only so far as expressly permitted by the Constitution. Section 217 reads: “No person shall manufacture for sale or gift any intoxicating liquors or import any of the same for sale or gift or offer the same for sale .or gift as a beverage.” Thus, it is true, this does impose a limited restriction on natural rights, but it in no way permits the legislature to put any restraint on the natural right of any man to import and keep liquor for his own use. That is a right which can never be denied by even a bone-dry statute, without an amendment to the Constitution.
The prohibition section of the Constitution in no way limits the right of trial by jury or the right to a remedy for all wrongs by due process of law. It in no way removes the limitations of the Constitution on the jurisdiction of justices of the peace.
If an action or proceeding may be prosecuted for the destruction of any property, it must be in courts having jurisdiction; there must be an opportunity for a trial by jury with all the safeguards known as due process of law.
In this state there is an immense pressure to undo the principles of civil liberty and of personal rights, and that pressure has been felt by the judges, and they have left monuments to witness it. There is no safety in popular rule unless it be in strict conformity to law. When the furies are once let loose, it becomes impossible to restrain them, • and the result is anarchy and the destruction of civil rights and liberties.